                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

 RICHARD E. GATES                                                                     PLAINTIFF


 v.                                     Civil No. 4:19-cv-4130


 SHERIFF BRYAN MCJUNKINS, Howard
 County, Arkansas’ JAIL ADMINISTRATOR
 JANA TALANT                                                                      DEFENDANTS

                                             ORDER

       Currently before the Court is Plaintiff Richard E. Gates’s failure to inform the Court of his

current address. Plaintiff filed this 42 U.S.C. § 1983 action pro se on October 7, 2019. (ECF No.

1). That same day, the Court granted Plaintiff’s in forma pauperis application. (ECF No. 3). The

Court informed Plaintiff that he was required to keep the Court informed of his address and upon

his release or transfer from incarceration, he would have thirty days to notify the Court of his new

address. Id. That order was not returned as undeliverable. On December 5, 2019, mail sent to

Plaintiff’s address of record was returned as undeliverable. (ECF No. 10). As of the date of this

order, Plaintiff has not provided the Court with an updated address.

       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). The Local Rules state in pertinent part:

       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case, and to prosecute or defend the action diligently
       . . . If any communication from the Court to a pro se plaintiff is not responded to
       within thirty (30) days, the case may be dismissed without prejudice. Any party
       proceeding pro se shall be expected to be familiar with and follow the Federal
       Rules of Civil Procedure.

Local Rule 5.5(c)(2).
       Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a

case on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the

court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating the

district court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b),

a district court has the power to dismiss an action based on “the plaintiff’s failure to comply with

any court order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

       Plaintiff has failed to inform the Court of his current address and has failed to prosecute

this case. Therefore, pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule 5.5(c)(2),

the Court finds that this case should be dismissed. Accordingly, Plaintiff’s Complaint (ECF No.

1) is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 13th day of January, 2020.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge




                                                 2
